DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce J. Wolstoncroft on November 10, 2021.
The application has been amended as follows: 
Claim 1: A modular housing for receiving at least one electrical connector assembly therein, the modular housing comprising: a front wall, an oppositely facing back wall and side walls that extend between the front wall and the back wall, a bottom wall extends between the front wall, the back wall and the side walls; a connector receiving opening provided in the front wall; a connector receiving area provided proximate the front wall, the connector receiving area dimensioned to receive the electrical connector assembly therein; positioning projections extending into the connector receiving area, the positioning projections extend from the bottom wall and are positioned proximate the front wall, securing members of the positioning projections extend essentially parallel to the bottom wall; wherein two connector receiving openings are provided in the front wall, the two connector receiving openings are spaced from each other by a rib which is a portion of the front wall; the positioning projections are provided proximate the rib of the front wall.
Claims 3-4: Canceled;

Allowable Subject Matter
Claims 1-2, 5-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a modular housing for receiving at least one electrical connector assembly there, wherein two connector receiving openings are provided in the front wall, the two connector receiving openings are spaced from each other by a rib which is a portion of the front wall; the positioning projections are provided proximate the rib of the front wall; this in combination with the remaining limitations of the claim. 
Regarding claims 2, 5-13: are allowable based on their dependency on claim 1.
Regarding claim 14: allowability resides at least in part with the prior art not showing orfairly teaching an assembly comprising positioning walls positioned on each side of the connector receiving area of the modular housing, latch receiving recesses positioned on each side of the connector receiving area, the latch receiving recesses cooperating with the latches of the electrical connector, the latch receiving recesses extend from the positioning walls toward a modular housing top surface, wherein the cooperation of the positioning projections with the stabilizing sections provides a stable and precise mating between the electrical connector and the modular housing in four directions which are perpendicular to the plane of insertion of the electrical connector into the modular housing, wherein the cooperation of the latches with the latch receiving recesses provides a stable and precise mating between the electrical connector 
Regarding claims 15-20: are allowable based on their dependency on claim 14.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/OSCAR C JIMENEZ/Examiner, Art Unit 2833